Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 7-9 are allowed.

The following is an examiner’s statement of reasons for allowance: The closest prior art is Khattak et al (US 4,840,699), Suezawa et al (“Optical studies of heat treated Si doped GaAs bulk crystals”) and Chen et al (US 4,902,376). Khattak et al teaches a heat exchanger method of GaAs crystal growth from an undoped melt, and an in situ annealing process of heating to 1100-1230°C and then slowly cooling to room temperature. Suezawa et al teaches Si doped GaAs crystals grown using a horizontal Bridgman method and a separate annealing at 1200°C for 20 hrs. Chen et al teaches a Si doped GaAs using a horizontal Bridgman technique where the crystal is annealed during the growth process. The prior art does not teach, suggest or provide any rationale for the combination of limitations for annealing in the growth furnace after the whole quantity of GaAs melt is crystallized at least 1130°C for at least 10 hours for a GaAs bulk crystal having an Si concentration of more than 1x1017 cm-3 and a density of precipitates of at less 30 nm being at most 400 cm-2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/Primary Examiner, Art Unit 1714